Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 07/01/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,10,11,12 are pending, of which claim 1 was amended, and claim 12 was new.  The amendment(s) of claim 1 and new claim 12 are sufficiently supported by the originally filed disclosure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "wherein the hollow fiber membrane module is configured to degas an ink-jet ink including an organic solvent" in claim 5 (see instant specification para 75 and instant fig 2),
"wherein the hollow fiber membrane module is configured to degas an ink-jet ink including a radical polymerizable compound" in claim 10 (see instant specification para 75 and instant fig 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1174175 (herein known as TAKEDA), as evidenced by “EPIKOTE Resin 828” (herein known as HEXION) and "Epichlorohydrin 99% 106-89-8" (herein known as SIGMA).

With regard to claim 1, TAKEDA teaches a hollow fiber membrane module at least comprising:, especially at para 52, fig 1,2
a tubular body 4, especially at para 52, fig 1,2
a cap 14, especially at para 52,128, fig 1,2
a hollow fiber membrane 3, especially at para 52,128, fig 1,2
an end seal portion 2, especially at para 52,128, fig 1,2
wherein at least a liquid contacting portion of the end seal portion is sealed with "Epicote 828" (within claimed a cured product of a curable resin composition including an epoxy resin), especially at para 52,128,134, fig 1,2; see instant specification para 75

["of a polycondensate of a first aromatic compound containing a phenolic hydroxyl group and a second aromatic compound containing a formyl group and a phenolic hydroxyl group" is a product-by-process limitation; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).;
The instant disclosure examples 1-10 are only directed to one of 2 different epoxies, S1 or S2; the claim taken as at least one of these epoxies, since the claim is taken to have antecedent basis in to the specification, especially the examples.; Instant specification pg 49 discusses preparing S1 with "epichlorohydrin". As evidenced by SIGMA "epichlorohydrin" is not an aromatic, so the claimed epoxy is taken as not S1.; Instant specification para 75 admits that S2 is Epicote 828 which is within the claimed range.]


Epicote 828 (within epoxy resin claimed range), especially at para 52,128,134, fig 1,2; see instant specification para 75; see extrinsic evidence HEXION

With regard to claim 3, TAKEDA teaches 
Epicote 828 (within epoxy resin claimed range), especially at para 52,128,134, fig 1,2; see instant specification para 75; see extrinsic evidence HEXION

With regard to claim 4, TAKEDA teaches 
wherein the curable resin composition comprises a curing agent, especially at para 52,128,134, fig 1,2; see instant specification para 75 and instant fig 2; see extrinsic evidence HEXION

With regard to claim 5, TAKEDA teaches 
wherein the hollow fiber membrane module is structural equivalent to degas an ink-jet ink including an organic solvent, especially at para 25,61,52,128,134, fig 1,2; see instant specification para 75 and instant fig 2; see extrinsic evidence HEXION

With regard to claim 6, TAKEDA teaches a method for producing a hollow fiber membrane module at least including a tubular body 4, caps 14,15, a hollow fiber membrane 3, and end seal portions 2, the method comprising:, especially at para 52,128, fig 1,2

depicted and described as the result of sealing end portions of the hollow fiber membrane to the tubular body by curing a curable resin composition including an epoxy resin, especially at para 52,128,134, fig 1,2; MPEP 2112.02
depicted and described as the result of attaching the caps to both ends of the tubular body, especially at para 52,128,134, fig 1,2; MPEP 2112.02
Epicote 828 (within epoxy resin claimed range), especially at para 52,128,134, fig 1,2; see instant specification para 75; see extrinsic evidence HEXION

With regard to claim 7, TAKEDA teaches 
wherein the curable resin composition is cured at room temperature and is thereafter subjected to post curing at within claimed range, especially at para 56

With regard to claim 10, TAKEDA teaches 
wherein the hollow fiber membrane module is structural equivalent to degas an ink-jet ink including a radical polymerizable compound, especially at para 25,61,52,128,134, fig 1,2; see instant specification para 75; see extrinsic evidence HEXION

With regard to claim 11, TAKEDA teaches 
wherein the hollow fiber membrane module is structural equivalent to degas an ink-jet ink including a radical polymerizable compound, wherein the radical 

With regard to claims 12, TAKEDA teaches 
Epicote 828 (within epoxy resin claimed range), especially at para 52,128,134, fig 1,2; see instant specification para 75; see extrinsic evidence HEXION
["wherein the first aromatic compound and the second aromatic compound are represented, respectively, by general formula (1) and (2) below,… wherein, R1 and R2 are each independently a hydrogen atom, a hydrocarbon group having 1 to 4 carbon atoms, an alkoxy group having 1 to 4 carbon atoms, or a halogen atom, m is an integer from 1 to 3, and n is an integer from 1 to 4" is a product-by-process limitation; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).]


Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “The Office Action asserted that the limitation "wherein the hollow fiber membrane module is configured to degas an ink-jet ink including an organic solvent" in claim 5 and the limitation "wherein the hollow fiber membrane module is configured to degas an ink-jet ink including a radical polymerizable compound" in claim 10 invoke 35 U.S.C. § l 12(f)."
page(s) 5, particularly “Applicant respectfully disagrees. Applicant respectfully submits that the aforementioned limitations do not invoke 35 U.S.C. § l 12(f) because the hollow fiber membrane module comprises a tubular body; a cap; a hollow fiber membrane; and an end seal portion, according to claim 1. The limitation "hollow fiber membrane module" is modified by sufficient structure to degas an ink-jet ink including an organic solvent in claim 5 and to degas an ink-jet ink including a radical polymerizable compound in claim 10. See prong (C) of the 3-prong analysis for applying 35 U.S.C. § 112(f) in MPEP 2181 I.
In response, respectfully, the Examiner does not find the argument persuasive.  
The additional details of instant fig 2, contradicts Applicant's argument that sufficient structure was setforth in the claim.


In response, respectfully, the Examiner does not find the argument persuasive.  The previous 35 USC 112 rejection of claim 9 is withdrawn in light of Applicant’s amendments to the claims.

Applicant argues at page(s) 5, particularly “Without conceding the correctness of the rejection, claim 9 has been cancelled. Therefore, the rejection of claim 9 is moot."
In response, respectfully, the Examiner does not find the argument persuasive.  Claim cancelled.

Applicant argues at page(s) 5, particularly “Regarding claim 1, at a minimum, Takeda (EP 1174175) fails to teach the feature "the epoxy resin includes a polyglycidyl ether of a polycondensate of a first aromatic compound "
page(s) 6, particularly “containing a phenolic hydroxyl group and a second aromatic compound containing a formyl group and a phenolic hydroxyl group"(emphasis added), as recited in claim 1.
page(s) 6, particularly “The Office Action asserted that Takeda teaches the feature of claim 1. In particular, the Office Action asserted that the Epikote 828 in Takeda reads on the claimed epoxy resin. Applicant respectfully disagrees.
page(s) 6, particularly “Applicant respectfully submits that claim 1 clearly includes the feature "the epoxy resin includes a polyglycidyl ether of a polycondensate of a first 
page(s) 6, particularly “In contrast, Takeda (see, paragraph [0134] of Takeda) merely discloses a bisphenol epoxy resin (Epikote 828), which corresponds to a medium viscosity liquid epoxy resin produced from bisphenol-A resin and epichlorohydrin according to the Technical Data Sheet of Hexion. One of ordinary skill in the art readily understands that bisphenol-A is a condensate of a phenol and acetone, wherein the acetone is a compound containing a carbonyl group but not an aromatic compound containing a phenolic hydroxyl or an formyl group. Moreover, Epichlorohydrin is not an aromatic compound containing a formyl group or phenolic hydroxyl group. Since neither of the acetone and Epichlorohydrin has the functional groups of a formyl group and a phenolic hydroxyl group of the claimed second aromatic group, the polycondensate of a phenol, acetone and Epichlorohydrin, i.e., the alleged bisphenol epoxy resin (Epikote 828), is necessarily different from the claimed epoxy resin. Accordingly, the cited reference does not disclose the claimed epoxy resin including a polycondensate of a first aromatic compound containing a phenolic hydroxyl group and a second aromatic compound containing a formyl group and a phenolic hydroxyl group.
page(s) 6, particularly “In view of the foregoing, it is clear that the alleged Epikote 828 does not read on the epoxy resin of claim 1. Therefore, claim 1 is not anticipated by Takeda. Therefore, claim 1 and all claims dependent thereon are patentable.
page(s) 6, particularly “Regarding claim 6, at a minimum, Takeda (EP 1174175) fails to teach the feature "the epoxy resin includes a polyglycidyl ether of a polycondensate of phenol and hydroxybenzaldehyde," as recited in claim 6.


Applicant argues at page(s) 7, particularly “One of ordinary skill in the art readily understands that hydroxybenzaldehyde has a formyl group, a phenolic hydroxyl group, and a benzene ring. Similar to the arguments as set forth above in claim 1, neither of the acetone and Epichlorohydrin has the functional groups of formyl group, a phenolic hydroxyl group, and a benzene ring of the claimed hydroxybenzaldehyde. Therefore, the polycondensate of a phenol, acetone and Epichlorohydrin, i.e., the alleged bisphenol epoxy resin (Epikote 828), is necessarily different from the claimed epoxy resin. Accordinlgy, Takada does not disclose the claimed epoxy resin including a polyglycidyl ether of a polycondensate of phenol and hydroxybenzaldehyde. "
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 7, particularly “Applicant believes that new claim 12 is patentably distinguishable over the cited reference at least because of its dependency on claim 1. Favorable consideration of this claim is respectfully solicited."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776